                           UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
  SNYDER’S-LANCE, INC. and                         )
  PRINCETON VANGUARD, LLC,                         )
                                                   )
                              Plaintiffs,          )
                                                   )             Case No. 3:17-CV-00652
         v.                                        )
  FRITO-LAY NORTH AMERICA,                         )
  INC.,                                            )
                                                   )
                              Defendant.           )


                          DECLARATION OF MARK FINOCCHIO

       I, Mark Finocchio, declare as follows:

       1.      I am over the age of 18 and competent to testify. I have personal knowledge of

the matters stated in this declaration and would testify truthfully to them if called upon to do so.


       2.      In November 2010, I submitted a declaration in connection with proceedings

before Trademark Trial and Appeal Board (“TTAB”). This declaration updates the information I

provided at that time.


       3.      I am a President of Pinnacle Food Sales (“Pinnacle”), a large-scale food broker

serving Florida, Georgia, and the Carolinas. I have worked as a broker in deli snack foods for 17

years. Pinnacle is a broker for two principal supermarkets in those areas: Publix and Harris

Teeter. Pinnacle also serves a large number of secondary retail outlets such as Winn-Dixie

Stores. The company is principally a broker of deli and dairy products, with a focus on deli

snack foods.




      Case 3:17-cv-00652-KDB-DSC Document 38 Filed 10/29/18 Page 1 of 3
Case 3:17-cv-00652-KDB-DSC Document 38 Filed 10/29/18 Page 2 of 3
                                  CERTIFICATE OF SERVICE

       I do certify that I electronically filed the foregoing with the Clerk of the Court using the

CM/ECF system, which will send notification of such filing to all counsel of record or interested

parties via the CM/ECF system.


       This 29th day of October, 2018.


                                                      ELLIS & WINTERS LLP

                                                      /s/ Jonathan D. Sasser
                                                      Jonathan D. Sasser
                                                      N.C. State Bar No. 10028
                                                      Alexander M. Pearce
                                                      N.C. State Bar No. 37208
                                                      Post Office Box 33550
                                                      Raleigh, North Carolina 27636
                                                      Telephone: (919) 865-7000
                                                      jon.sasser@elliswinters.com
                                                      alex.pearce@elliswinters.com


                                                      DEBEVOISE & PLIMPTON LLP
                                                      David H. Bernstein*
                                                      James J. Pastore*
                                                      Jared I. Kagan*
                                                      Michael C. McGregor*
                                                      919 Third Avenue
                                                      New York, New York 10022
                                                      Telephone: (212) 909-6696
                                                      dhbernstein@debevoise.com
                                                      jjpastore@debevoise.com
                                                      jikagan@debevoise.com
                                                      mcmcgregor@debevoise.com

                                                      Counsel for Plaintiffs Snyder’s-Lance, Inc.
                                                      and Princeton Vanguard, LLC

                                                      *admitted pro hac vice




      Case 3:17-cv-00652-KDB-DSC Document 38 Filed 10/29/18 Page 3 of 3
